Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on July 26, 2021, with respect to the claim rejections under 35 U.S.C. 112(b) and claim rejections under 35 U.S.C. 103 as being unpatentable over Morales (Synthesis and characterization of titania-supported cobalt Fischer-Tropsch catalysts promoted with manganese oxide, 2006, pages 45-64) in view of Jinping et al (CN104959148A machine translation) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Claims 14-16 and 20 have been cancelled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following is an examiner’s statement of reasons for allowance:
The present inventors have surprisingly determined that carefully controlling the Co and Mn metal loadings on a supported catalyst can tune critical Fischer-Tropsch synthesis parameters such as CO conversion %, methane selectivity, Cs+ selectivity, and alcohol selectivity. For example, Table 5 of the specification as filed finds that %OH fraction of long-chain products exhibits a marked increase when the Mn content is raised above 1%:9 .
This increase in alcohol production is observed with only a minor increase in undesirable methane selectivity. Further, Mn alone does not result in substantial product generation (Table 5, top line). Surprisingly, this effect is not the result of Co/Mn ratio, but rather the absolute concentration. Table 8 of the specification as filed reveals the results of Fischer-Tropsch synthesis reactions using catalysts with high Co loading and moderately increased Mn loading: TABLE 8
Specification as filed, p. 10. Here, the catalysts continue to exhibit high alcohol selectivities, but with extremely high methane selectivity. For example, the 25% Co/6% Mn exhibits a methane selectivity of 17.5%, nearly three times the methane selectivity of 6.6% observed for the 10% Co/3% Mn catalyst (Table 5, above). This ability to tune alcohol selectivity while avoiding undesirably high methane selectivity is not recognized in the prior art, nor is the technical solution presently claimed. Accordingly, for at least that reason, the claims as amended are patentable over the combination of Morales and Jinping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622